
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14



EMPLOYMENT AGREEMENT


        EMPLOYMENT AGREEMENT made and entered into effective as of December 29,
2000 by and between The Nasdaq Stock Market, Inc. (the "Company") and Edward
Knight (the "Executive").

        WHEREAS, the Company desires to continue to employ the Executive and to
enter into an agreement embodying the terms of such employment and considers it
essential to its best interests and the best interests of its stockholders to
foster the continued employment of the Executive by the Company during the term
of the Agreement;

        WHEREAS, the Executive desires to accept such employment and enter into
such an agreement; and

        WHEREAS, the Executive is willing to accept employment on the terms
hereinafter set forth in this agreement (the "Agreement").

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties hereby agree
as follows:

        1.    Term of Employment.    Subject to Section 9, the term of the
Executive's employment under this Agreement shall commence on December 30, 2000
(the "Executive Date") and shall end on December 31, 2003; provided, however,
that such term shall be automatically extend for additional one year (1) year
periods unless, not later than six (6) months prior to the expiration of the
initial period (or any extension thereof pursuant to this Section 1), either
party hereto shall provide written notice of its or his desire not to extend the
term hereof to the other party hereto (the initial period together with each
one-year extension shall be referred to hereinafter as the "Employment Term").

        2.    Position.    

        (a) The Executive shall serve as the Company's Executive Vice President
and Chief Legal Officer. In such position, the Executive shall have such duties
and authority as shall be determined from time to time by the Board of Directors
of the Company (the "Board") or the Chief Executive Officer (the "CEO") of the
Company or it or his designee. During the Employment Term, the Executive shall
devote his full time and best efforts to his duties hereunder; provided,
however, that nothing in this Agreement shall preclude the Executive from
(i) engaging in personal activities involving charitable, community,
educational, religious or similar organizations, (ii) managing his personal
investments and affairs to the extent that such activities are not in any manner
inconsistent with or in conflict with the performance of the Executive's duties
hereunder and (iii) continuing to serve as a member of the board of directors or
board of advisors of the entities set out on Schedule A annexed hereto. Pursuant
to the Company's Code of Conduct, the Executive shall be required to:
(i) disclose to the Audit Committee the names of the board of directors on which
he currently serves and (ii) obtain prior approval form the Audit Committee for
service as a new director of any publicly traded company. The Executive agrees
to accept the final Audit Committee decision on the suitability of all present
and future directorships as binding.

        3.    Base Salary.    During the Employment Term, the Company shall pay
the Executive annual base salary (the "Base Salary") at the annual rate no less
than the rate of base salary in effect as of the Effective Date. Base Salary
shall be payable in regular installments in accordance with the Company's usual
payroll practices. The Management Compensation Committee of the Board (the
"Compensation Committee") shall review Base Salary for the purpose of increasing
it in accordance with its normal review procedures.

        4.    Incentive Compensation/Bonus.    With respect to each calendar
year during the Employment Term the Company shall pay to the Executive such
incentive compensation (hereinafter the "Incentive Compensation") as the
Compensation Committee may award in its discretion, with a guarantee of 100% of
Base Salary determined as of the December 31st of the preceding year for each of
the 2001,

--------------------------------------------------------------------------------


2002 and 2003 calendar years. Incentive Compensation shall be pro rated for any
employment during a calendar year of less than twelve (12) months (determined by
the ratio that the number days during which the Executive was employed during a
calendar year bears to 365). Incentive Compensation for each calendar year shall
be paid at the same time as the Company pays Incentive Compensation awards to
other executives, but in no event later than the March 1st following the
calendar year with respect to which the Incentive Compensation relates.

        5.    Employee Benefits.    

        (a)    Employee Benefits-Generally.    During the Employment Term, the
Executive shall be provided with benefits on the same basis as benefits are
generally made available to other senior executives of the Company, including
without limitation, medical, dental, vision, disability, life insurance and
pension benefits. The Executive shall be entitled to four (4) weeks paid
vacation.

        (b)    SERP Enhancements.    The Executive shall be entitled to continue
to participate in the NASD Supplemental Executive Retirement Plan (the "SERP").
Notwithstanding any term or condition contained in the SERP to the contrary:

        (i)    Section 4.1 of the SERP shall be applied as if the age and
service requirements stated therein were age 55 and five (5) years of service
rather than age 55 and ten (10) years of service. Accordingly, the Executive
shall be 100% vested in his accrued SERP benefit upon the later of his
attainment of age 55 while employed and his completion of five (5) years of
service.

        (ii)  Section 4.1 of the SERP shall be applied as if the age and service
requirements stated therein were satisfied upon the Executive's termination of
employment prior to the end of the Employment Term (x) on account of his death
or Disability (as defined in Section 9(b) hereof), (y) by the Company without
Cause pursuant to Section 9(c) hereof, or (z) by the Executive for Good Reason
pursuant to Section 9(c) hereof. Accordingly, under such circumstances the
Executive shall be 100% vested in his SERP benefit even if his employment
terminates prior to his attaining age 55 and having completed five (5) years of
service with the Company.

        (iii)  The death benefit provided in Section 5.1 of the SERP shall
become payable if the Executive dies before his SERP benefit commences, but
after having satisfied the requirements of Section 4.1 of the SERP as modified
by Section 5(b)(i) or (ii) (and if the foregoing conditions are satisfied, such
death benefit will be payable even if the Executive's death occurs after he has
left employment with the Company with vested SERP rights, but before the SERP
benefit commences).

        (iv)  Section 4.3 of the SERP (relating to early retirement) shall be
applied as if the service requirement stated therein were five (5) years of
services rather than ten (10) years of service; provided, that this special rule
shall not permit the Executive's SERP benefit to start earlier than age 55.

        (v)  The special provisions of this Section 5(b) shall not accelerate
the rate at which the SERP benefit accrues so that the amount of the accrued
SERP benefit shall be determined with reference to an accrual over a period of
3,650 days as provided in Section 4.2(a) of the SERP.

        6.    Equity.    The Executive shall be granted pursuant to The Nasdaq
Stock Market, Inc. Equity Compensation Plan (the "Stock Plan") which has been
adopted by the Board and may from time to time be amended, options to purchase
shares of the Company's common stock in a number commensurate with the
Executive's title and responsibility (subject to applicable adjustments pursuant
to Section 4(b) of the Stock Plan), with a term of ten (10) years from the date
of grant and an option

2

--------------------------------------------------------------------------------

exercise price equal to fair market value of the Company's common stock on the
date of grant. Such option shall be subject to all the terms and conditions of
the Stock Plan, and a stock option agreement to be entered into by and between
the Company and the Executive.

        7.    Fringe Benefits.    

        (a)    Business Expenses.    During the Employment Term, reasonable
business expenses incurred by the Executive in the performance of his duties
hereunder shall be reimbursed by the Company in accordance with the policy
established by the Compensation Committee. Accordingly, the Executive's expenses
associated with business travel shall be reimbursed by the Company in accordance
with such policy, and where appropriate the Executive's spouse shall be
permitted to travel with the Executive and the Executive shall be similarly
reimbursed for the cost of his spouse's travel.

        (b)    Transportation and Housing.    

        (i)    During the Employment Term, in accordance with the directives of
the Compensation Committee, the Executive shall be provided with reasonable
transportation for business purposes while in New York City and/or
Washington, D.C.

        (ii)  During the Employment Term, the Company shall provide the
Executive with either (A) financial assistance in purchasing (or renting) a
residence in the New York metropolitan area, (B) the use of a corporate
apartment in New York City or (C) a housing allowance; provided, however, that
with respect to each calendar year during the Employment Term the provision of
benefits described in this Section 7(b)(ii) (the "Housing Program") shall not
exceed 15% of the sum of the Executive's Base Salary and Incentive Bonus with
respect to such calendar year. All such benefits provided under the Housing
Program shall be subject to the prior approval and consent of the Board or a
Committee, thereof.1

1The actual form of housing assistance will be worked out with outside advisers
to determine an appropriate package for the Executive consistent with corporate
practice in New York City and the Executive's individual needs.


        (c)    Legal Fees.    The Company shall pay or reimburse the Executive
for his reasonable legal fees and expenses incurred in connection with the
negotiation and execution of this Agreement upon presentation by the Executive
of written invoices or receipts setting forth in reasonable detail the basis for
such legal fees and expenses.

        8.    Stay Pay.    Subject to the Executive's employment with the
Company on December 30, 2002 (the "Stay Pay Date"), the Company shall pay the
Executive an additional bonus equal to two (2) times his Base Salary as in
effect on the Stay Pay Date (the "Stay Pay Bonus"); provided, however, that the
Executive's earlier death or Disability (as defined in Section 9(c) hereof)
while employed or termination pursuant to Section 9(c) hereof shall also be a
Stay Pay Date. The Stay Pay Bonus shall be paid in a lump sum within 30 business
days following the Stay Pay Date. The Company and the Executive may at the end
of initial Employment Term without regard to any extension thereof pursuant to
the last sentence of Section 1 hereof, agree to an additional stay payment in
consideration of the renewal of the Employment Term at such time.

        9.    Termination.    Notwithstanding any other provision of the
Agreement:

        (a)    For Cause by the Company.    The Employment Term and the
Executive's employment hereunder may be terminated by the Company for "Cause."
For purposes of the Agreement, "Cause" shall mean (i) the Executive's conviction
of, or pleading nolo contendere to, a felony, (ii) the Executive's conviction
of, or pleading nolo contendere to, any crime, whether a felony or misdemeanor,
involving the purchase or sale of any security, mail or wire fraud, theft,
embezzlement, moral turpitude or Company property; (iii) the Executive's gross
neglect of his

3

--------------------------------------------------------------------------------

duties hereunder or (iv) the Executive's willful misconduct in connection with
the performance of his duties hereunder or any other material breach by the
Executive of this Agreement; provided, however that the Executive shall not be
deemed to have been terminated for Cause unless (i) reasonable notice has been
delivered to him setting forth the reasons for the Company's intention to
terminate him for Cause and (ii) a period of thirty (30) days has elapsed since
delivery of such notice. If the Executive is terminated for Cause, he shall be
entitled to receive his Base Salary through the date of termination. Upon
termination of the Executive's employment for Cause pursuant to this
Section 9(a), the Executive shall have no further rights to any compensation
(including any Incentive Compensation or Stay Pay Bonus) or any other benefits
under the Agreement. All other benefits, if any, due the Executive following the
Executive's termination of employment pursuant to this Section 9(a) shall be
determined in accordance with the plans, policies and practices of the Company.

        (b)    Disability or Death.    The Employment Term and the Executive's
employment hereunder shall terminate upon his death and the Company may
terminate the Executive if he becomes physically or mentally incapacitated and
is therefore unable for a period of 45 consecutive working days or 75 working
days in a six (6) month period to perform his duties (such incapacity is
hereinafter referred to as "Disability"). Any question as to the existence of
the Disability of the Executive as to which the Executive and the Company cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Executive and the Company. If the Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and the Executive shall be final and conclusive for all purposes
of this Agreement.

        Upon termination of the Executive's employment hereunder for either
Disability or death, the Executive or his estate (as the case may be) shall be
entitled to receive (i) any accrued but unpaid Base Salary through the end of
the month in which such termination occurs, (ii) all unpaid Base Salary for the
remainder of the Employment Term, (iii) the Stay Pay Bonus provided by Section 8
hereof if not already paid and (iv) all other current cash obligation of the
Company to the Executive (e.g. unused vacation). All other benefits, if any, due
the Executive following termination pursuant to this Section 9(b) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any other
severance plan, policy or program of the Company.

        (c)    Termination by the Executive for Good Reason or by the Company
without Cause.    The Employment Term and the Executive's employment hereunder
may be terminated by the Executive for "Good Reason" as defined below upon not
less than thirty (30) days written notice to the Company. For purposes of this
Agreement "Good Reason" shall mean the Company (i) reducing the Executive's
position, duties, or authority, (ii) failing to secure the agreement of any
successor entity to the Company that the Executive shall continue in this
position without reduction in position, duties or authority, (iii) committing
any other material breach of this Agreement which is not remedied by the Company
(if capable or remedy) within thirty (30) days after receiving notice thereof
from the Executive or (iv) the Company providing notice of nonrenewal of the
Employment Term in accordance with Section 1 hereof.

        If the Executive's employment is terminated by the Company without
"Cause" (other than by reason of his Disability or death) or the Executive
terminates this Agreement for Good Reason, the Executive shall be entitled to
receive: (i) any accrued but unpaid Base Salary through the date of such
termination, (ii) the Stay Pay Bonus provided by Section 8 hereof if not already
paid, (iii) all other current cash obligations of the Company to the Executive
(e.g. unused vacation) and (iv) a prorata portion of the Incentive Compensation
due the Executive pursuant to Section 4 and calculated in accordance with
Section 4. In addition, the Executive shall be entitled to receive his Base
Salary and

4

--------------------------------------------------------------------------------

Incentive Compensation through the later of (i) the balance of the Term or
(ii) twenty-four months from the date of such termination (the "Severance
Period"); provided, however, that in the event the Executive's employment shall
terminate pursuant to this Section 9(c), within one year following August 9,
2002, the severance required to be paid the Executive pursuant to this
Section 9(c) shall be reduced by one-half the Stay Pay Bonus previously paid the
Executive. Such severance shall be paid in a lump sum within thirty (30) days
following the termination date. The Company shall provide continued health
coverage at its expenses for the Severance Period. All other benefits, if any,
due the Executive following termination pursuant to this Section 9(c) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any severance
plan, policy or program of the Company.

        (d)    Termination by the Executive without Good Reason.    The
Employment Term and the Executive's employment hereunder may be terminated by
the Executive for any reason upon 60 days notice to the Company. Upon a
termination by the Executive pursuant to this Section 9(d) the Executive shall
be entitled to his Base Salary through the date of such termination. Upon
termination of the Executive pursuant to this Section 9(d), the Executive shall
have no further rights, other than those set forth in this Section 9(d), to any
compensation or any other benefits under the Agreement. All other benefits, if
any, due the Executive following termination pursuant to this Section 9(d) shall
be determined in accordance with the plans, policies and practices of the
Company; provided, however, that the Executive shall not participate in any
severance plan, policy or program of the Company.

        (e)    Mitigation/Offset.    Following the termination of his employment
under any of the above clauses of this Section 9, the Executive shall have no
obligation or duty to seek subsequent employment or engagement as an employee
(including self employment) or as a consultant or otherwise mitigate the
Company's obligations hereunder; nor shall the payments provided by this
Section 9 be reduced by the compensation earned by the Executive, as an employee
or consultant from such subsequent employment or consultancy.

        (f)    Excise Tax Payments.    

        (i)    Gross-Up Payment.    If it shall be determined that any payment
or distribution of any type to or in respect of the Executive, by the Company,
or any other person, whether paid or payable or distributed or distributable
pursuant to the terms of the Agreement or otherwise (the "Total Payments"), is
or will be subject to the excise tax imposed by Section 4999 of the Internal
Code of 1986, as amended (the "Code") or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the "Excise Tax"), then the Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes) imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments.

        (ii)    Determination by Accountant.    

        (A)  All computations and determinations relevant to this Section 9(f)
shall be made by a national accounting firm selected by the Company from among
the five (5) largest accounting firms in the United States (the "Accounting
Firm") which firm may be the Company's accountants. Such determinations shall
include whether any of the Total Payments are "parachute payments" (within the
meaning of Section 280G of the Code). In making the initial determination
hereunder as to whether a Gross-Up Payment is required the Accounting Firm shall
determine that no Gross-Up Payment is required, if the Accounting Firm is able
to conclude that no "Change of Control" has occurred (within the meaning of
Section 280G of the Code) on the basis of "substantial authority"

5

--------------------------------------------------------------------------------

(within the meaning of Section 6230 of the Code) and shall provide opinions to
that effect to both the Company and the Executive. If the Accounting Firm
determines that a Gross-Up Payment is required, the Accounting Firm shall
provide its determination (the "Determination"), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter both to the Company and the Executive by no later than ten
(10) days following the Termination Date, if applicable, or such earlier time as
is requested by the Company or the Executive (if the Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive and the Company with a written statement that
such Accounting Firm has concluded that no Excise Tax is payable (including the
reasons therefor) and that the Executive has substantial authority not to report
any Excise Tax on his federal income tax return.

        (B)  If a Gross-Up Payment is determined to be payable, it shall be paid
to the Executive within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to the Company by the Accounting Firm. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive, absent
manifest error.

        (C)  As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by the Company should
have been made ("Underpayment"), or the Gross-Up Payments will have been made by
the Company which should not have been made ("Overpayment"). In either such
event, the Accounting Firm shall determine the amount of the Underpayment or
Overpayment that has occurred. In the case of an Underpayment, the amount of
such Underpayment (together with any interest and penalties payable by the
Executive as a result of such Underpayment) shall be promptly paid by the
Company to or for the benefit of the Executive.

        (D)  In the case of an Overpayment, the Executive shall, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Executive shall not in any event be obligated to
return to the Company an amount greater than the net after-tax portion of the
Overpayment that he has retained or has recovered as a refund from the
applicable taxing authorities and (ii) this provision shall be interpreted in a
manner consistent with the intent of Section 9(f)(i), which is to make the
Executive whole, on an after-tax basis, from the application of the Excise
Taxes, it being acknowledged and understood that the correction of an
Overpayment may result in the Executive repaying to the Company an amount which
is less than the Overpayment.

        (E)  The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service relating to the possible application of the Excise
Tax under Section 4999 of the Code to any of the payments and amounts referred
to herein and shall afford the Company, at its expense, the opportunity to
control the defense of such claim.

        10.    Non-Competition/Confidentiality.    (a) The Executive
acknowledges and recognizes the highly competitive nature of the businesses of
the Company and accordingly agrees as follows:

        (a)  During the Employment Term and for a period of one (1) year
following the earlier of (i) the expiration of the Employment Term and (ii) the
date the Executive ceases to be employed

6

--------------------------------------------------------------------------------

by the Company (the "Restricted Period"), the Executive will not directly or
indirectly, (A) engage in any "Competitive Business" (as defined below) for the
Executive's own account, (B) enter the employ of, or render any services to, any
person engaged in a Competitive Business, (C) acquire a financial interest in,
or otherwise become actively involved with, any person engaged in a Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (D) interfere
with business relationships (whether formed before or after the date of the
Agreement) between the Company and customers or suppliers of the Company. For
purposes of this Agreement Competitive Business shall mean (i) any national
securities exchange registered with the Securities and Exchange Commission,
(ii) Electronic Communications Network or (iii) any other entity that engages in
substantially the same business as the Company.

        (b)  Notwithstanding anything to the contrary in the Agreement, the
Executive may, directly and indirectly own, solely as an investment, securities
of any person engaged in the business of the Company which are publicly traded
on a national or regional stock exchange or on the over-the-counter market if
the Executive (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own 5% or more
of any class of securities of such person.

        (c)  During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
consultant or employee then under contract or employed by or with the Company.

        (d)  The Executive hereby agrees that he will comply with the Company's
general policies regarding confidentiality. Without in any way limiting the
foregoing sentence, the Executive further agrees that he will not, at any time
during or after the Employment Term, make use of or divulge to any other person,
firm or corporation any trade or business secret, process, method or means, or
any other confidential information concerning the business or policies of the
Company, which he may have learned in connection with his employment. For
purposes of this Agreement, a "trade or business secret, process, method or
means, or any other confidential information" shall mean and include written
information treated as confidential or as a trade secret by the Company. The
Executive's obligation under this Section 10(d) shall not apply to any
information which (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of the Executive; (iii) is
known to the Executive prior to his receipt of such information from the
Company, as evidenced by written records of the Executive or (iv) is hereafter
disclosed to the Executive by a third party not under an obligation of
confidence to the Company. The Executive agrees not to remove from the premises
of the Company, except as an employee of the Company in pursuit of the business
of the Company or except as specifically permitted in writing by the Board, any
document or other object containing or reflecting any such confidential
information. The Executive recognizes that all such documents and objects,
whether developed by him or by someone else, will be the sole exclusive property
of the Company. Except as specifically authorized by the Board upon termination
of his employment hereunder, the Executive shall forthwith deliver to the
Company all such confidential information, including without limitation all
lists of customers, correspondence, accounts, records and any other documents
(whether or not electronically or digitally produced) or property made or held
by him or under his control in relation to the business or affairs of the
Company, and no copy of any such confidential information shall be retained by
him.

        (e)  it is expressly understood and agreed that although the Executive
and the Company consider the restrictions contained in this Section 10 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
the Agreement is an unenforceable restriction against the Executive, the
provisions of the Agreement shall not be rendered void but shall be deemed
amended to apply as

7

--------------------------------------------------------------------------------




to such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restrictions contained in the Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

        11.    Nondisparagement.    The Executive agrees (whether during or
after the Executive's employment with the Company) not to issue, circulate,
publish or utter any false or disparaging statements, remarks or rumors about
the Company or its shareholders unless giving truthful testimony under subpoena.

        12.    Specific Performance.    The Executive acknowledges and agrees
that the Company's remedies at law for a breach or threatened breach of any of
the provisions of Section 10 or Section 11 would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

        13.    Miscellaneous.    

        (a)    Acceptance.    The Executive hereby represents that his
performance and execution of the Agreement does not and will not constitute a
breach of any agreement or arrangement to which he is a party or is otherwise
bound, including, without limitation, any noncompetition or employment
agreement.

        (b)    Governing Law.    The Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of law provisions.

        (c)    Entire Agreement/Amendment.    The Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
the Company and any and all employment agreement previously entered into shall
be null and void. There are no restrictions, agreements, promises, warranties,
covenants or by and between the Company and the Executive undertakings between
the parties with respect to the subject matter herein other than those expressly
set forth herein. The Agreement may not be altered, modified, or amended except
by written instrument signed by the parties hereto.

        (d)    No Waiver.    The failure of a party to insist upon strict
adherence to any term of the Agreement on any occasion shall not be considered a
waiver of such party's rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of the Agreement.

8

--------------------------------------------------------------------------------






        (e)    Severability.    In the event that any one or more of the
provisions of the Agreement shall be or become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions of the Agreement shall not be affected thereby.

        (f)    Successor/Assignment.    The Agreement is confidential and
personal and neither of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder.
Without limiting the foregoing, the Executive's right to receive payments
hereunder shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by your will or by the
laws of descent distribution. In the event of any attempted assignment or
transfer contrary to this paragraph, the Company shall have no liability to pay
the assignee or transferee any amount so attempted to be assigned or
transferred. The Agreement shall be binding upon any successor of the Company,
its assets, or its business, subsidiaries, affiliates (whether direct or
indirect, by purchase, merger, consolidation or otherwise). In the event that
any successor fails to agree in writing to assume this Agreement prior to the
effective date of such event, then all entitlements in this Agreement cash or
otherwise shall be immediately payable in full by the Company at such time of
event notwithstanding any other provisions in this Agreement to the contrary.

        (g)    Notice.    For the purpose of the Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the execution page of the Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

        (h)    Withholding Taxes.    The Company may withhold from any amounts
payable under the Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

        (i)    Counterparts.    The Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of this page left intentionally blank.]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement
as of the day and year first above written.

  EXECUTIVE
 
 
    /s/ EDWARD S. KNIGHT

--------------------------------------------------------------------------------

Edward S. Knight
 
 
    THE NASDAQ STOCK MARKET, INC
 
 
    By: /s/ FRANK ZARB

--------------------------------------------------------------------------------

Frank Zarb
 
 
    /s/ TODD A. ROBINSON

--------------------------------------------------------------------------------

Todd A. Robinson
Chairman, Management Compensation Committee


10

--------------------------------------------------------------------------------

Schedule A

Board of Directors and
Board of Advisors Membership

Edward Knight

University of Texas School of Law Alumni Association

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14



EMPLOYMENT AGREEMENT
